Citation Nr: 1414454	
Decision Date: 04/03/14    Archive Date: 04/11/14

DOCKET NO.  09-44 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Whether new and material evidence has been received to reopen a service connection claim for a back disability, and if so, whether entitlement to service connection is warranted.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Appellant and her spouse


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel
INTRODUCTION

The Veteran served on active duty from March 1978 to November 1978 and from November 1979 to May 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of July 2008 rating decision of the San Diego, California Regional Office (RO) of the Department of Veterans Affairs (VA). 

In August 2011, the Veteran and her spouse testified before the undersigned Acting Veterans Law Judge via videoconference.  A copy of the hearing transcript is of record.  

The reopened service connection claim for a back disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An unappealed July 2003 rating decision denied service connection for a back disability.

2.  Evidence associated with the claims file since July 2003 is new and material and raises a reasonable possibility of substantiating the claim.  


CONCLUSION OF LAW

Evidence received since the July 2003 rating decision is new and material; the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.1103 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Petition to Reopen

Without deciding whether the notice and development requirements of VCAA have been satisfied with respect to the Veteran's claim, the Board concludes that there is no prejudice in the Board adjudicating the Veteran's claim. This is so because the Board is taking action favorable to the Veteran by reopening his service connection claim for a back disability.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

Rating decisions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of a RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. §7105; 38 C.F.R. §§ 3.160, 20.201, 20.302 (2013). 

To reopen a claim, new and material evidence must be presented or secured. 38 U.S.C.A. § 5108 (West 2002).  "The Board does not have jurisdiction to consider [the previously adjudicated claim] unless new and material evidence is presented, and before the Board may reopen such a claim, it must so find."  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001). The Board is neither required nor permitted to analyze the merits of a previously-disallowed claim if new and material evidence is not presented or secured.  Butler v. Brown, 9 Vet. App. 167, 171 (1996). When determining whether a claim should be reopened, the credibility of the newly- submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992). 

In Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the United States Court of Appeals for Veterans Claims (Court) held that when evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion. 

"New" evidence is defined as existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).

In this case, the RO, in a July 2003 rating decision, denied the Veteran's original service connection claim for a back disability having determined that it was neither incurred in nor aggravated by service.  The Veteran did not appeal the July 2003 decision and it became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104(a), 20.200, 20.302, 20.1103 (2013).  

The medical evidence received since the 2003 rating decision includes additional VA medical evidence, records from the Social Security Administration (SSA), and a hearing transcript.  Newly received VA medical records indicate that the Veteran has an active prescription for hydrocodone for back pain, in pertinent part.  In addition, SSA records newly associated with the claims file show that the Veteran is disabled on account of a back disorder.  Lastly, the Veteran competently testified in August 2011 as to having experienced back symptoms since service discharge.  The newly-submitted medical and lay evidence, when presumed credible, relates to the unestablished facts necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  The petition to reopen will be allowed.


ORDER

New and material evidence has been received to reopen the service connection claim for a back disability.  The petition to reopen is granted; to this extent only, the appeal is allowed.

REMAND

Remand is necessary to afford the Veteran a VA compensation examination to determine the etiology of any current back disability.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to sign the proper release to obtain private treatment records from Carson City Chiropractor, as identified at the Board hearing.

2.  After associating any outstanding evidence with the claims file, schedule the Veteran for an appropriate VA examination to determine whether she currently has a back disability that is related to her military service.  The claims file should be made available to and reviewed by the examiner.  All necessary tests should be performed and all findings should be reported in detail. 

The examiner is asked to:

a).  Diagnose any back disability currently shown; and 

b).  For any currently diagnosed back disability, determine whether it began during service or is otherwise related to any event, injury, or disease in service.  

Although a complete review of the claims file is imperative, the examiner's attention is called to the following:

*STRs dated in November 1980 showing that the Veteran reported low back pain after slipping and falling on her tailbone while serving food in the mess hall.  She also testified as to having injured her back during basic training and again in the dining facility in 1982 (Ft. Hood) and 1983 (Ft. Carson).

*Active outpatient medication list showing prescription for hydrocodone 5/acetaminophen for back pain, as relevant.

*SSA Disability Determination and Transmittal Report showing a primary diagnosis of "Disorders of the Back," but appears to correlate to a cervical spine disability rather than a lumbar spine disability.

*The Veteran's August 2011 competent testimony as having experienced continuing back symptoms since service.  

Please explain the reasons for any opinions rendered and include a discussion of the relevant evidence.  If an opinion cannot be expressed without resort to speculation, discuss why such is the case, and indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason. 

3.  After the requested development has been completed, readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished an SSOC and given the opportunity to respond thereto.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


